Citation Nr: 1011626	
Decision Date: 03/29/10    Archive Date: 04/07/10

DOCKET NO.  08-32 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right ankle, status-post surgical 
reconstruction, currently evaluated as 20 percent disabling. 

2.  Entitlement to special monthly compensation (SMC) for 
loss of use of a creative organ. 

3.  Entitlement to a temporary total evaluation (TTE) for the 
purpose of convalescence under 38 C.F.R. § 4.30, due to 
surgery performed by VA on January 4, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION


The Veteran had active service from December 1997 to April 
2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO&IC, in part, continued a 10 
percent rating assigned to the service-connected right ankle 
disorder.  The RO&IC also denied the claims of entitlement to 
SMC for loss of use of a creative organ and entitlement to a 
TTE for the purpose of convalescence under 38 C.F.R. § 4.30, 
due to surgery performed by VA on January 4, 2007.  The 
Veteran appealed the RO&IC's October 2007 rating action to 
the Board. 

By a July 2008 rating action, the RO&IC assigned a 20 percent 
rating to the service-connected right ankle disorder, 
effective June 25, 2007--the date VA received the Veteran's 
claim for increased compensation for this disability.  As the 
increase to 20 percent for the service-connected right ankle 
disorder did not constitute a full grant of the benefit 
sought, this issue remains in appellate status.  AB v. Brown, 
6 Vet. App. 35, 39 (1993). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that it must remand the increased evaluation, 
SMC and TTE claims on appeal for additional substantive and 
procedural development.  Accordingly, further appellate 
consideration will be deferred and this case remanded to the 
AMC/RO for action as described in the directives outlined in 
the indented paragraphs below.

First, there are additional VA treatment records that need to 
be obtained prior to further appellate review of the claims 
on appeal, specifically the increased evaluation claim.  In a 
statement to the RO&IC in December 2009, the Veteran 
indicated that she had continued to receive ongoing treatment 
for her service-connected right ankle disorder from the 
Castle Point Campus of the VA Hudson Valley Health Care 
System.  (See VA Form, 21-4138, Statement in Support of 
Claim, received by the RO&IC in December 2009).  While 
treatment records from this VA facility, dated from August 
2005 to April 2006, are contained in the claims file, more 
recent records are absent.  VA has a duty to obtain all 
relevant VA and Governmental records prior to adjudication of 
a claim.  38 U.S.C.A § 5103A(c)(3) (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the claims file, are in the constructive possession 
of the Board and must be considered); see also 38 C.F.R. § 
3.159(c)(2) (2009).

Second, although jurisdiction over the Veteran's claims file 
is currently held by the RO&IC in Philadelphia, Pennsylvania, 
the Veteran is represented by the New York State Division of 
Veterans Affairs.  As correctly noted on VA Form 8, 
Certification of Appeal, the record does not contain a VA 
Form 646 or any other indication that the claims file was 
made available to the Veteran's representative for review 
prior to certification to the Board.  (See VA Form 8, 
Certification of Appeal, reflecting that the claims file was 
devoid of a VA Form 646 because the Veteran's representative, 
New York State Division of Veterans Affairs, was "not on 
station" at the RO&IC in Philadelphia, Pennsylvania).  

The Veteran is entitled to representation at all stages of an 
appeal.  38 C.F.R. § 20.600 (2009).  The United States Court 
of Appeals for the Federal Circuit has recently held that 
Veteran's have a property interest in VA benefits and 
constitutionally protected due process rights in the claims 
adjudication process. Cushman v. Shinseki, 576 F.3d 1290 
(Fed. Cir. 2009).  Therefore, her representative, although 
located in a state different from that of the RO&IC, should 
have an opportunity to review the claims file and provide 
argument in response to the continued denial of the increased 
evaluation, SMC and TTE claims on appeal. 

Accordingly, the case is REMANDED to the AMC/RO for the 
following action:

1.  Obtain all treatment records 
pertaining to the Veteran from the 
Castle Point Campus of the VA Hudson 
Valley Health Care System, dated from 
April 2006 to the present.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

2.  After any additional treatment 
records have been associated with the 
claims file, the RO/AMC must examine 
all of the evidence obtained, both 
prior to and after the current remand, 
and determine if the Veteran should be 
afforded an additional VA examination 
to ascertain the current severity of 
her service-connected right ankle 
disorder.  

Then, the RO/AMC should readjudicate 
the Veteran's increased evaluation, SMC 
and TTE claims on appeal.  If any 
benefit sought on appeal remains 
denied, the RO/AMC must issue a 
supplemental statement of the case to 
the Veteran and her representative that 
addresses all evidence received since 
the November 2009 supplemental 
statement of the case; and they should 
be provided an opportunity to respond, 
before the case is returned to the 
Board.
Prior to recertifying the appeal to the 
Board.  The AMC/RO must afford the 
Veteran's representative an opportunity 
to review the claims file and complete VA 
Form 646 or equivalent.  If the 
representative cannot be contacted, the 
Veteran should be so notified to ensure 
that her due process rights are 
protected.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 

Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 



